Citation Nr: 1607441	
Decision Date: 02/25/16    Archive Date: 03/04/16

DOCKET NO.  12-19 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to an initial disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with mood disorder, cognitive disorder NOS, and alcohol abuse prior to April 25, 2013.
 
2. Entitlement to an initial disability rating in excess of 70 percent for PTSD with mood disorder, cognitive disorder NOS, and alcohol abuse from April 25, 2013. 
 
3. Entitlement to an initial disability rating in excess of 10 percent for traumatic brain injury (TBI).

4. Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Marcus J. Colicelli, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 2001 to August 2001 and from December 2002 to September 2004.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office in Manchester, New Hampshire.  The Veteran filed a notice of disagreement (NOD) in June 2011, a statement of the case (SOC) was issued in July 2012, and the Veteran perfected his appeal with the timely filing of a VA Form 9 (substantive appeal) in July 2012.  The matter is currently being addressed by the RO in St. Petersburg, Florida, where the Veteran now resides.  

In a July 2012 rating decision, the RO granted an increased evaluation of 30 percent for PTSD, effective April 29, 2010.  In a March 2014 rating decision, the RO granted an increased evaluation of 70 percent for PTSD, effective April 25, 2013.  Despite the grants of these increased evaluations, the Veteran has not been awarded the highest possible evaluation available for any period at issue.  As a result, he is presumed to be seeking the maximum possible evaluation.  Therefore, the issues remain on appeal, as the Veteran has not indicated satisfaction with the 30 or 70 percent ratings.  A.B. v. Brown, 6 Vet. App. 35 (1993).

In March 2015, the Board remanded this claim to afford the Veteran a hearing before the Board.  The Veteran testified before the undersigned at a December 2015 videoconference hearing and a transcript of the hearing has been associated with the claims file.  Accordingly, the Board finds that there has been substantial compliance with the March 2015 Board remand directives.  See Stegall v. West, 11 Vet. App. 268 (1998).  

In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a claim for entitlement to a total disability rating based on individual unemployability (TDIU) is part of an appeal for a higher rating claim when such claim is raised by the record.  Here, the Board notes that during the December 2015 hearing, the Veteran asserted his PTSD symptoms and treatment prevented him from working.  See December 2015 Board hearing transcript ("I got fired from there because I had doctor appointments too many times...I'll get nervous about stuff ...and like it's just too much going on in my head really...just like the rest of my body, you know, and other reasons like, hurt.") As such, the Board finds that the record raises a claim for TDIU.

This appeal was processed using the Virtual Benefits Management System (VBMS) and Virtual VA (VVA) paperless claims processing systems.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran seeks entitlement to an initial disability rating in excess of 30 percent disabling for his PTSD, and for an increase in excess of 70 percent disabling from April 25, 2013.  The Veteran is also seeking an initial disability rating in excess of 10 percent disabling for his TBI, and is potentially seeking entitlement to TDIU.

Unfortunately, a remand is required.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

PTSD & TBI

The Veteran last was afforded a VA examination for his PTSD in July 2013, and for his TBI in November 2010.  See July 2013 VA examination, see also November 2010 VA examination.  When available evidence is too old for an adequate evaluation of the Veteran's current condition, VA's duty to assist includes providing a new examination.  Weggenmann v. Brown, 5 Vet. App. 281 (1993).  The Veteran has asserted that his disabilities have worsened since his most recent VA evaluations.  For example, in contrast to denying hallucinations during the July 2013 VA examination, the Veteran testified at his recent Board hearing to experiencing "more voices in [his] head...if [he does not] take [his] meds."  See December 2015 Board Hearing transcript ("The Veteran believes his conditions are worse than the VA originally rated him and are currently rating him.")  Regarding his TBI, the Veteran testified that his memory has worsened, forcing him "to write a lot of things down now...asking the same repetitive questions" and requiring assistance from his father with taking medication and cooking.  Id. ("when it comes to the memory...the neurology test...would that be something that you would feel you had to struggle with?...Yes, I would definitely struggle with that.")  Furthermore, a review of the claims file reveals that there are no updated medical treatment records, subsequent to January 2014, including any records from the Lecanto VAMC in Florida.  Id.  ("Currently for your PTSD, uh, are you receiving any treatment for that...Yes, at the VA Lecanto.")

As there may have been changes in the Veteran's condition, the Board finds that new examinations are needed to evaluate fully and fairly the Veteran's increased rating claims for PTSD and TBI.  Allday v. Brown, 7 Vet. App. 517 (1995) (finding that, where the record does not adequately reveal current state of disability, fulfillment of duty to assist requires a contemporaneous medical examination, particularly if there is no additional medical evidence that adequately addresses the level of impairment of the disability since previous examination); Caffrey v. Brown, 6 Vet. App. 377 (1994); Snuffer v. Gober, 10 Vet. App. 400 (1997).

Additionally, all updated treatment records must be obtained and associated with the claims file, to include treatment records from the Lecanto VAMC facility, as indicated by the Veteran during the December 2015 Board hearing.  Furthermore, the record reflects that the earliest treatment record in the claims file is from September 2011.  Therefore, any and all non-duplicative VAMC treatment records, including from the Bedford, Gainesville, Boston and Manchester facilities, from 2009 to the present, should be obtained and associated.

TDIU

Pertinent to the TDIU claim, as noted in the Introduction, when evidence of unemployability is submitted during the course of an appeal from an assigned disability rating, a claim for a TDIU will be considered part and parcel of the claim for benefits for the underlying disability.  Rice, 22 Vet. App. at 453-5.  While the Board has jurisdiction over this issue as part and parcel of the Veteran's increased rating claim, further development is necessary for a fair adjudication of the TDIU aspect of such claim.

Evidence on file indicates that the Veteran has difficulty with employment due to his PTSD, TBI and other service connected disabilities.  See December 2015 Board hearing transcript ("you felt basically work is not even an option at this point because of all the treatment...get side-tracked very easily?...Yes...like even when watching a movie...I can't sit there and watch the whole movie at once.")

Upon remand, the AOJ is requested to afford the Veteran proper notice under the VCAA as related to a TDIU claim.  In addition, the Board notes that the Veteran indicated at the hearing that he underwent Vocational Rehabilitation.  See December 2015 Board hearing transcript ("I went to do that vocational rehabilitation or whatever program.")  Upon remand, the AOJ should seek any existent Vocational Rehabilitation folders and associate them with the claims file for subsequent review by the Board.  Lastly, the Board finds that the Veteran should undergo a Social and Industrial Survey for purposes of ascertaining the collective impact of his service-connected disabilities on his employability.  

Accordingly, the case is REMANDED for the following actions:

1. Obtain and associate with the claims file all updated treatment records, to include VAMC treatment records from the Lecanto VAMC facility; and any and all non-duplicative VAMC treatment records, including from the Bedford, Gainesville, Boston and Manchester facilities, from 2009 to the present.

2. Provide the Veteran with notice in compliance with the VCAA that informs him of what evidence he must show to support a claim for TDIU.  He should also be requested to complete and return VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits).  Each executed form should be returned to VA. 

3.  Seek any existent VA Vocational Rehabilitation folders and associate them with the claims file.

4. Afford the Veteran a VA examination to determine the current severity of his PTSD with mood disorder, cognitive disorder NOS, and alcohol abuse.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.130, Diagnostic Code 9411.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

5. Afford the Veteran a VA examination to determine the current severity of his TBI.  The examiner should identify and completely describe all current symptomatology.  The Veteran's claims folder must be reviewed by the examiner in conjunction with the examination.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.

Ask the examiner to discuss all findings in terms of 38 C.F.R. § 4.130, Diagnostic Code 8045.  The pertinent rating criteria must be provided to the examiner, and the findings reported must be sufficiently complete to allow for rating under all alternate criteria.

6. Following completion of the actions noted in the proceeding paragraphs, schedule the Veteran for a Social and Industrial Survey to ascertain the impact of his service-connected disabilities on his employability.  The file should be reviewed, including VA treatment records and prior VA examinations for the service-connected disabilities, and that review should be indicated in the examination report.

In conducting the evaluation, the examiner should include the following:  (1) a discussion of the functional impact of the Veteran's service-connected disabilities on his ability to perform sedentary type of work and manual type of work; (2) a discussion of the Veteran's level of education, special training, and previous work experience; and (3) an assessment of the type or types of employment in which the Veteran would be capable of engaging with his current service-connected disabilities given his current skill set and educational background.

A complete explanation for all opinions expressed must be provided in the examination report.

7. After completing the above, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.


The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)





This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
TANYA SMITH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




